Citation Nr: 1117708	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in August 2008.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R.  §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when, if there is only one disability, the disability is rated as 60 percent or more; or when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

At the time that he filed the claim of entitlement to TDIU, the Veteran's service-connected disabilities were: status post radical prostatectomy, rated 40 percent disabling; posttraumatic stress disorder (PTSD), rated 30 percent disabling; type 2 diabetes mellitus, rated 20 percent disabling; malaria, rated 0 percent disabling; and erectile dysfunction associated with status post radical prostatectomy, rated 0 percent disabling (but associated with an award of special monthly compensation).

His combined rating was therefore 70 percent; this combined rating was effective from December 10, 2007.  See 38 C.F.R. § 4.25.

During the course of this appeal, additional disabilities have been recognized as service-connected.  These include: peripheral neuropathy of the left lower extremity associated with type 2 diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right lower extremity associated with type 2 diabetes mellitus, rated 10 percent disabling; neuropathy with hypertension, rated 30 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; and peripheral neuropathy of the right upper extremity, rated 10 percent disabling.

His combined rating is therefore currently 90 percent; this combined rating is effective from March 15, 2010.  See 38 C.F.R. § 4.25.

Thus, given that the Veteran has one service-connected disability rated at 40 percent as well as a combined rating over 70 percent, the Veteran does meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it would be impossible for the average person to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

In his August 2008 claim, the Veteran indicated that he last worked as an examiner for Missouri Highway Patrol in February 2008; other statements of record have clarified that the Veteran was a driving examiner for commercial drivers (such as truck drivers).  The Veteran reported that he had two years of college education.  In his notice of disagreement and substantive appeal, the Veteran continued to assert that he was unable to work in either a physical or sedentary type of employment due to his service-connected disabilities.

VA examination reports and outpatient records contain information addressing the severity of different groups among the Veteran's service-connected disabilities at various times during the course of this appeal; however, there is no medical opinion of record that directly and clearly addresses the collective impact of the full set of the currently service-connected psychological and physical disabilities.

A November 2008 VA examination report notes that the Veteran reported that he retired from his career in February 2008 due to being eligible by age or duration of work.  The November 2008 VA examination report includes a statement from a medical doctor opining that the residuals of his service-connected malaria would have no impact upon employability.

A VA genitourinary examination report from October 2008 discusses that the residuals of the service-connected prostatectomy cause urinary frequency of every 1-2 hours that would require the Veteran to have easy access to a bathroom, but should otherwise not affect employability.

A VA psychiatric examination report from October 2008 discusses that the Veteran has experienced problems at work due to his service-connected PTSD.  These problems include difficulty managing stress and adapting to changes in the work environment.  He had difficulty with concentration and memory and was making mistakes in his work at his most recent job.  The Veteran had been fired from a previous job because of a conflict with a supervisor.  The examiner expressly opined that the Veteran would have difficulty sustaining gainful employment due to problems related to chronic PTSD.

The Board notes that a March 2010 VA examination report addressing the Veteran's diabetic pathology addresses many of the service-connected physical disabilities, and comments that those disabilities "all [diversely] affect his ability to do physical work."  The March 2010 VA examination report comments that the Veteran "had to leave his job as a truck driving school tester because he was unable to stand for the length of time required, and he felt that he was rather severely stressed in this work."  The March 2010 VA examiner stated that the disabilities "would not prevent sedentary work were it not for the effects of the PTSD."  This report seems to indicate that the service-connected physical disabilities, which involve all of the Veteran's extremities as well as systemic disease, substantially impairs the Veteran's ability to perform physical work.  The fact that the examiner found that sedentary work would not be prevented "were it not for the effects of the PTSD" is not negative evidence against the Veteran's claim of entitlement to TDIU because his PTSD diagnosis is also service-connected.  There is also the other above-discussed evidence indicating that the Veteran's PTSD significantly impacts the Veteran's capacity for gainful employment.

Although there is other evidence that discusses the Veteran's PTSD in more detail, there is no medical opinion of record that clearly addresses the essential question of whether the sum of all the service-connected disabilities, together, render the Veteran unable to secure or follow a substantially gainful occupation.

Based on the evidence of record, the Board finds that TDIU is warranted.  The evidence shows that the Veteran's last job was as a driving examiner for Highway Patrol, which may reasonably require significant use of the hands, periods of standing and walking, as well as sitting and time without access to a bathroom.  The Board notes that although there is no clear medical opinion addressing the impact upon employability of the totality of the Veteran's service-connected disabilities, the medical evidence of record does provide significant information supportive of the Veteran's claim.  The medical evidence seems to indicate that the Veteran has significant limitations concerning physical activity and requiring access to a bathroom.  The evidence seems to generally indicate that the Veteran is unable to perform physically strenuous work due to his service-connected physical disabilities, and separately indicates that he would also have significant difficulty performing gainful sedentary work due to his service-connected PTSD.  

The evidence in this case presents pertinent medical findings, although without complete clarity concerning the overall impact upon employability of the sum total of the service-connected disabilities.  The overall service-connected disability array affects all four of the Veteran's extremities, involves systemic disease, requires easy access to a bathroom, and involves the multi-faceted psychiatric impact of PTSD symptoms.  The Veteran's total assigned disability rating  has risen from 70 percent to 90 percent during the course of this appeal.  Given the above facts, and the medical information of record, the Board believes that reasonable doubt exists in this case; resolving reasonable doubt in the Veteran's favor permits a finding that the Veteran is unable to perform physically strenuous employment and is unable to perform substantial sedentary employment due to the impact of his service-connected disabilities.  It appears doubtful that he could successfully engage in gainful employment consistent with his prior education and experience.

Given the Veteran's level of education and work experience, the Board believes that a reasonable doubt exists as to whether the Veteran can engage in any type of 
gainful employment.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran is unemployable due to his service-connected disabilities.  38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of individual unemployability, the satisfaction of VCAA requirements is rendered moot.  Nevertheless, the Board notes that an October 2008 VCAA letter informed the Veteran of the information needed to substantiate his claim.  Moreover, the letter notified the Veteran of the requirements necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to TDIU is warranted.  The appeal is granted, subject to the law and regulations governing the payment of monetary benefits.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


